Title: To James Madison from Tench Coxe, 8 February 1817
From: Coxe, Tench
To: Madison, James



Sir
Philada. Feb. 8. 1817

An affair in which I have no interest, but that of a citizen, whose property is landed, has occurred to my observation with so much force, that I have considered it a duty to attempt to attract to it the most respectable notice.  It is above thirty years since I submitted to you in our return from the convention at Annapolis, that the garden cultivation of cotton on the Chesapeak bay convinced me that we would one day become great producers & cultivators of cotton.  You decidedly confirmed the hope, and we now raise for ourselves & others probably 100 millions of pounds of clean cotton, and have land to shew for more millions than the world can consume.  I have had this subject under my observation and consideration, in a favorable position, during those thirty years.  A very important crisis seems to approach in the American culture, sale, & employment of it.  The memoir which I have now the honor to submit to your perusal, exhibits the principal facts & considerations, which appear to me to constitute this crisis.  Deeply engaged Sir, as your heart & mind are in a termination of your duties, most beneficial to our country, I trust you will not deem this act of solicitude an injurious intrusion.  The Subject is surrounded by considerations of discretion, but it may receive such confidential attention as those may require.  The facts, upon which much depends, have been collected with the utmost caution & fidelity.  You may rely on their truth and accuracy.  A fear, that we should be forced to manufacture, the late wars and the state of the late E. India charter may have postponed action.  Their Governors have been shippers of cotton to China, perhaps superior men.
I respectfully entreat you to excuse the liberty I have taken.  If I have formed an erroneous view of the subject, or of the urgency with which I humbly think it calls for legislative action even at this late day in the Session, a single hour will enable you decide against the Suggestion.  I will however produce no longer inconvenience than to present the sincere assurances of the perfect and unalterable respect with which I have the honor to be Sir yr. most humble & most obedt. Servant

Tench Coxe


Governor Hornby, one of the purchasers with Sir W Pulteny, of our Genesee lands, shipt a single invoice from Bengal to China of 5000 bales of cotton at 300 pounds neat weight each, equal to 1,500,000 lbs.

